In an action for a divorce and ancillary relief, the defendant wife appeals from a judgment of the Supreme Court, Westchester County (Lefkowitz, J.), entered October 26, 1995, which, inter alia, granted the plaintiff husband a divorce on the ground of cruel and inhuman treatment and distributed the marital property pursuant to the terms of an antenuptial agreement dated May 25, 1988, and a stipulation of settlement entered into in open court on July 26, 1995.
Ordered that the judgment is affirmed, with costs.
The trial court’s finding that the husband was entitled to a divorce from the wife on the grounds of cruel and inhuman treatment is supported by the record and we see no reason to disturb its determination (see, Kahn v Kahn, 221 AD2d 320; Soto v Soto, 216 AD2d 455).
The wife’s remaining contentions are without merit. Thompson, J. P., Joy, Friedmann and Krausman, JJ., concur.